Citation Nr: 0112091	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-11 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

1.  Entitlement to an effective date earlier than 
December 6, 1999, for a 100 percent schedular rating for 
the veteran's service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an evaluation in excess of 30 percent 
for PTSD from March 29, 1993 through December 5, 1999 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1969.

In September 1997, the Board of Veterans' Appeals (Board) 
granted entitlement to service connection for PTSD.  The 
following month, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, assigned a 
30 percent disability rating for that disorder, effective 
March 29, 1993.  The veteran disagreed with the amount of 
that rating and appealed that decision to the Board.

In October 1999, the Board remanded the veteran's claim 
for entitlement to an evaluation in excess of 30 percent 
for PTSD for further development.  Following that 
development, the RO, in a January 2000 rating decision, 
granted a 100 percent schedular disability rating for 
PTSD, effective December 6, 1999.  The veteran submitted 
a Notice of Disagreement in February 2000 with the 
effective date of that rating, and the appeal of that 
issue ensued.

As held in AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a 
claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation."  The 
January 2000 rating decision that granted a 100 percent 
schedular disability rating for PTSD did not make this 
evaluation effective from March 29, 1993.  Therefore, 
this is not considered a complete grant of the veteran's 
claim for entitlement to an evaluation in excess of 30 
percent for PTSD, and this issue remains on appeal to the 
Board.  The issue of entitlement to an evaluation in 
excess of 30 percent for PTSD from March 29, 1993 through 
December 5, 1999 will be addressed in the remand section 
at the end of this decision. 

In his May 2000 substantive appeal, the veteran also 
contended essentially that an effective date prior to 
March 29, 1993, was warranted for the initial grant of 
service connection for PTSD.  He claimed that PTSD had 
been present prior to that date but had been 
misdiagnosed.  In effect, he appeared to be claiming that 
previous denials of entitlement to service connection for 
PTSD had been the result of clear and unmistakable error.  
However, he did not identify which of the prior decisions 
had been clearly and unmistakably erroneous.  Such 
questions have not been considered with the current 
appeal.  Therefore, they are referred to the RO for 
appropriate action.


FINDING OF FACT

Prior to December 6, 1999, the veteran's PTSD, manifested 
primarily by impaired sleep, flashbacks and nightmares of 
his experiences in Vietnam, hyperalertness, depression, 
and auditory and visual hallucinations, was not totally 
incapacitating or bordering on gross repudiation of 
reality.

CONCLUSION OF LAW

The criteria for an effective date prior to December 6, 
1999, for a 100 percent schedular rating for the 
veteran's service-connected PTSD have not been met.  
38 U.S.C.A. § 5110 (a), (b) (West 1991); 38 C.F.R. 
§ 3.400(o) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the diagnostic codes (DC's) of the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  The percentage 
ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
(in civilian occupations) resulting from service-
connected disability.  38 C.F.R. § 4.1 (2000).  Where 
there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the 
history of the service-connected disability.  Moreover, 
the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below. 

Unless specifically provided otherwise, the effective 
date of a claim for increase of compensation shall be 
fixed in accordance with the facts found, but shall not 
be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  There is an exception in that the 
effective date may the earliest date as of which it is 
ascertainable that an increase in disability has 
occurred, provided that the application therefor is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

At the outset of the veteran's claim, PTSD was rated in 
accordance with 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1992).  Under that code, a 100 percent rating was 
warranted, when the attitudes of all contacts, except the 
most intimate, were so adversely affected as to result in 
virtual isolation in the community.  In such cases, there 
were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost 
all daily activities such as fantasy, confusion, panic, 
and explosions of aggressive energy in a profound retreat 
from mature behavior.  Further, the veteran was 
demonstrably unable to obtain or retain employment.

During the course of the appeal, VA issued changes with 
respect to the criteria for rating mental disorders.  61 
Fed.Reg. 52695-52702 (1996) (codified at 38 C.F.R. 
4.130). Those changes were effective November 7, 1996.  
In such cases, VA must consider the claim for an 
increased rating for PTSD under both sets of regulations 
and apply that which is most favorable to the veteran.  
Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991); 
VA O.G.C. Prec. Op. No. 11-97 (Mar. 25, 1997). 

Under the new regulations, PTSD is rated in accordance 
with 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  A 
100 percent disability rating is warranted when there are 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.

From March 26, 1993, when service connection became 
effective for PTSD and was evaluated as 30 percent 
disabling, through December 5, 1999, the day prior to the 
effective date for the veteran's 100 percent schedular 
evaluation, the veteran was followed by VA for 
psychiatric disability.  He also underwent VA psychiatric 
examinations in May 1995 and November 1996 and was 
admitted to a VA hospital in January 1997 for a period of 
observation and evaluation to determine the extent of his 
psychiatric disability.  Those records show that his 
diagnoses were schizophrenia and PTSD.  His primary 
manifestations were impaired sleep, flashbacks and 
nightmares of his experiences in Vietnam, hyperalertness, 
depression, and auditory and visual hallucinations.  
Those manifestations waxed and waned and were aggravated 
during holidays and by grief over his brother's death in 
1994.  He also reported that as a result of those 
symptoms, he did not like to associate with others and 
that he led a relatively isolated existence.  

On examination, however, the veteran was generally alert, 
cooperative, and oriented, and his thought processes were 
clear.  He responded appropriately to questions and 
presented no homicidal or suicidal ideation.  Although he 
reported that he had not worked since 1976, the evidence 
did not show that he was unemployable.  Indeed, following 
his period of observation and evaluation in January 1997, 
it was specifically noted that he was able to work.  
Moreover, following his VA examination in May 1995 and 
his period of observation and evaluation in January 1997, 
his GAF scores were 65 and 55, respectively.  (GAF is 
global assessment of functioning which under the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(4th ed. 1994) [DSM-IV], (3rd ed. 1987) [DSM III] 
reflects the psychological, social, and occupational 
functioning of those with psychiatric disability on a 
hypothetical continuum of mental health-illness.  The 
nomenclature in DSM IV has been specifically adopted by 
VA in the evaluation of mental disorders.  38 C.F.R. 
§ 4.125, 4.130 (2000).)  Such scores indicate no more 
than moderate difficulty in social, occupational, or 
school functioning.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995). 

Finally, the Board notes that during the period from 
March 29, 1993, through December 5, 1999, the veteran did 
not demonstrate totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy in a profound 
retreat from mature behavior.  The evidence was also 
generally negative for gross impairment in communication; 
grossly inappropriate behavior; intermittent inability to 
perform activities of daily living (including maintenance 
of minimal personal hygiene); or memory loss for his own 
name or names of close relatives.  Accordingly, the 
veteran did not demonstrate the manifestations consistent 
with a 100 percent schedular evaluation for PTSD prior to 
December 6, 1999.  

In arriving at this decision, the Board has also 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected PTSD for the period prior to 
December 6, 1999.  However, the evidence does not show 
such an exceptional or unusual disability picture, with 
such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2000).  As 
noted above, there is evidence that the veteran was able 
to work during that time; and although he has been 
followed on an outpatient basis, there is no evidence of 
extensive hospitalization during the time period in 
question.  Rather, the record shows that the 
manifestations of his PTSD are essentially those 
contemplated by the regular schedular standards.  It must 
be emphasized that disability ratings are not job-
specific.  They represent as far as can practicably be 
determined the average impairment in earning capacity as 
a result of diseases or injuries encountered incident to 
military service and their residual conditions in 
civilian occupations.  Generally, the degrees of 
disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations of illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Absent evidence to the contrary, the Board finds no 
reason for referral of this case to the Director of VA 
Compensation and Pension Services for a rating outside 
the regular schedular criteria.

In reviewing this case, the Board also finds that the RO 
has met its duty to assist the veteran in the development 
of these claims under the recently enacted Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  By virtue of the Statement of the 
Case issued during the pendency of the appeal, the 
veteran and his representative were given notice of the 
information, medical evidence, or lay evidence necessary 
to substantiate the claim.  The RO made reasonable 
efforts to obtain relevant records adequately identified 
by the veteran, in fact, it appears that all evidence 
identified by the appellant relative to the time period 
in question has been obtained and associated with the 
claims folder.  As noted above, numerous VA treatment 
records were obtained, and multiple VA examinations, 
including a period of observation and evaluation, were 
conducted.  Moreover, the veteran was apprised of his 
right to a hearing on appeal on the issue before the 
Board; however, to date, he has declined to request such 
a hearing.  Accordingly, at this time, there is no 
reasonable basis for further development of this case.


ORDER

Entitlement to an effective date earlier than December 6, 
1999, for a 100 percent schedular rating for the 
veteran's service-connected PTSD is denied.


REMAND

The RO's October 1997 decision on appeal, which granted 
entitlement to a 30 percent rating for PTSD, was an 
initial rating award.  When an initial rating award is at 
issue, a practice known as "staged" ratings may apply.  
That is, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

In his brief, the veteran's representative noted that the 
assignment of the 100 percent schedular rating for PTSD, 
effective December 6, 1999, was not a full grant of 
benefits.  In light of Fenderson, he maintained that the 
RO had a duty to consider the possibility of staged 
ratings for the veteran's PTSD for the period prior to 
December 6, 1999.  Such action has not yet been taken, 
and that issue remains on appeal.  It would be premature, 
however, for the Board to take action on that issue at 
this time, as such action could prejudice the veteran's 
claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Accordingly, the issue of entitlement to an evaluation in 
excess of 30 percent for PTSD from March 29, 1993 through 
December 5, 1999 is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed 
with respect to the issue of 
entitlement to a rating in excess of 
30 percent for PTSD from March 29, 
1993 through December 5, 1999.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

2.  Thereafter, the RO should 
readjudicate the issue of entitlement 
to a rating in excess of 30 percent 
for PTSD from March 29, 1993 through 
December 5, 1999.  In so doing, the RO 
must consider the possibility of 
staged ratings noted in Fenderson.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  The law and regulations 
should include, but are not limited 
to, the regulations for rating 
psychiatric disability which were in 
effect prior to and after November 7, 
1996.  Thereafter, if in order, the 
case should be returned to the Board 
for further appellate action.  

By this remand, the Board intimates no opinion as to the 
ultimate outcome of any unresolved issue.  The veteran 
need take no action unless he is so notified.  It must be 
emphasized, however, that the veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
	JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals

 


